Citation Nr: 1223375	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  07-34 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial, compensable rating for degenerative disc disease, L4-L5.

2.  Entitlement to an initial, compensable rating for temporomandibular joint (TMJ) dysfunction.

3.  Entitlement to an initial, compensable rating for left foot hallux valgus with plantar fasciitis.

4. Entitlement to an initial, compensable rating for right foot plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to August 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was subsequently transferred to the RO in Honolulu, Hawaii.  

In April 2008, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional RO action on the claims on appeal is warranted.

The record reflects that the RO granted service connection and awarded initial, noncompensable ratings for the claimed disabilities based upon findings from June 2005 VA QTC examinations.  In various written statements and during the Veteran's April 2008 DRO hearing, he alleged that his disabilities were more severe than documented on the 2005 examinations.  

As a result, the RO scheduled the Veteran for additional VA examinations to evaluate his service-connected lumbar spine, TMJ, and bilateral foot disabilities.  Notification letters were mailed to the Veteran's last known address in California.  The record reflects, however, that the Veteran did not report for these examinations scheduled in November 2010 and January 2011.  

The Veteran submitted a statement in April 2012 indicating that the RO informed him at the DRO hearing that it did not need any additional information from him in order to decide the appeal.  As a result, he accepted a job overseas from August 2010 to February 2012, upon his return relocated to Hawaii.  He reported that he was not notified of the appointments until after he had returned from the deployment.  He also submitted statements from his overseas employer confirming the overseas assignment from August 2010 to February 2012 and he confirmed his new address in Hawaii.

Based on the foregoing, the Board finds that the Veteran has demonstrated good cause for failing to attend the scheduled examinations.  In addition, the Board assumes the Veteran's statement regarding the prior scheduled examination indicates a willingness on the part of the Veteran to report for new examinations.

Lastly, the Veteran should be provided written notification of the provisions of 38 C.F.R. § 3.655 concerning the consequences of his failure to report, without good cause, for a scheduled VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to post-service treatment or evaluation of the Veteran's service-connected lumbar spine, TMJ, and bilateral foot disabilities.  If it is unable to obtain any such evidence, it should so inform the Veteran and his representative and request them to provide the outstanding evidence.

2.  After completion of the foregoing, the RO or the AMC should schedule the Veteran for an appropriate VA examination(s) to determine the current severity of his lumbar spine, TMJ, and bilateral foot disabilities at a facility near his current address.  Also, the Veteran should be advised of the provisions of 38 C.F.R. § 3.655, concerning the consequences of his failure to report for an examination without good cause.  

The entire claims file, to include a complete copy of this REMAND, must be made available to each physician designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays) should be accomplished, and all clinical findings should be reported in detail.  Each examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed report.

Lumbar spine-  Neurologic examination- The physician should identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's lumbar spine disability.  The examiner should clearly identify whether any such problems constitute separately ratable neurological manifestation(s) of the service-connected lumbar spine disability.

Orthopedic examination- The physician should conduct range of motion testing of the thoracolumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  

The physician should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Considering all orthopedic and neurological findings, the physician should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

Right and Left Foot- With respect to the Veteran's left foot, the examiner should indicate whether the Veteran's hallux valgus has been manifested by operation with resection of the metatarsal head or is severe and equivalent to amputation of the great toe.  The examiner should also comment on the presence and severity of any pes planus, weak foot, claw foot, metatarsalgia, hallux rigidus, or hammertoe of either foot.  The examiner should provide an assessment of the overall severity of the Veteran's right and left foot disabilities, and should indicate whether the impairment in each foot is moderate, moderately severe, or severe, and whether there is actual use of each foot.

TMJ-  the examiner is asked to specifically address the severity of the Veteran's TMJ disorder, including any limitation of motion of the Veteran's temporomandibular articulation, including inter-incisal range and range of lateral excursion or objective evidence of pain such as facial expression, wincing, etc. on pressure or manipulation.

3.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

4.  Then, the RO or the AMC should readjudicate the remanded claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


